            Case 2:20-cv-00603-CKD Document 19 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS DEWITT MORGAN,                           No. 2:20-cv-0603 CKD P
12                         Petitioner,
13              v.                                         ORDER
14    T. JUSINO,
15                         Respondent.
16

17             Petitioner, a federal prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

18   U.S.C. § 2241. By order filed June 18, 2020, petitioner was given the option of (1)

19   recharacterizing his § 2241 petition as a motion to vacate, set aside, or correct the sentence under

20   28 U.S.C. § 2255 or (2) withdrawing the § 2241 petition so that he could bring all of his claims

21   for relief in a single § 2255 motion in his criminal case. (ECF No. 17.) Petitioner now moves to

22   withdraw his § 2241 petition in order to pursue relief through a § 2255 motion filed in his

23   criminal case. (ECF No. 18.)

24             Accordingly, IT IS HEREBY ORDERED that:

25             1. Petitioner’s motion to amend (ECF No. 14) is denied as moot.

26             2. Petitioner’s motion to withdraw his § 2241 petition (ECF No. 18) is granted.

27   ////

28   ////
                                                           1
        Case 2:20-cv-00603-CKD Document 19 Filed 07/01/20 Page 2 of 2

 1            3. The petition is dismissed without prejudice to petitioner pursuing his claims in a

 2   § 2255 motion in his underlying criminal case, United States v. Morgan, No. 2:18-cr-0019 JAM

 3   (E.D. Cal.).

 4   Dated: July 1, 2020
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9
     13:morg0603.withdraw
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
